           Case 4:18-cv-05141-TOR                   ECF No. 80       filed 02/26/21        PageID.1945 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

WALBRIDGE ALDINGER LLC, a Michigan corporation
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No.     4:18-CV-5141-TOR
                                                                     )
          MICHAEL VANFOSSEN, an individual,                          )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Judgment is entered in favor of Plaintiff Walbridge Aldinger and against Defendant Michael Vanfossen in the amount
               of $50,000.00 (which includes costs and attorney fees).



This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on the Parties' Stipulation
      for Permanent Injunction and Entry of Confession of Judgment (ECF No. 77).


Date:      February 26, 2021                                               CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
